Citation Nr: 1612648	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for acne conglobata of the buttocks and face for the period prior to May 8, 2012, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) located in Columbia, South Carolina.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  In April 2012 and February 2015, the Board remanded the Veteran's claim for further development.  

In November 2012, in light of new medical evidence of record, the RO recharacterized the Veteran's claim more broadly as not only involving acne conglobata of the buttocks, but also of the face, and awarded a higher 30 percent rating, effective May 8, 2012.  As this did not constitute a grant of the full benefit sought on appeal (e.g., a 100 percent rating), this matter remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue was remanded for a new VA examination in February 2015.  

In that remand, the Board noted that, prior to May 8, 2012, the Veteran's acne conglobata of the buttocks was assigned a 10 percent disability rating under Diagnostic Code 7828.  Diagnostic Code 7828 provides a 10 percent rating for acne that involves at least five percent, but less than 20 percent, of the entire body or exposed areas; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118 (2014).  A noncompensable rating is provided where it covers less than five percent of the whole body or exposed areas, and no more than topical therapy is required for treatment in the past 12-month period.

Effective May 8, 2012, based on the VA examiner's report, the Veteran's acne conglobata of the face was assigned a 30 percent rating by the RO under Diagnostic Code 7800, and his other acne conglobata of the buttocks was assigned a noncompensable rating, albeit not clear from the November 2012 rating decision under what diagnostic code.  Diagnostic Code 7800, which pertains to scars of the head, face, and neck only, provides a 30 percent disability rating for, among other things, two or three characteristics of disfigurement.  In this case, the RO found two characteristics of disfigurement were shown, namely, scars at least one-quarter inch wide (0.6 cm), and surface contour of the scar elevated or depressed on palpation.  

The Board noted that the RO acknowledged in its November 2012 rating decision that the medical evidence of record shows that the Veteran had facial scars prior to May 8, 2012.  The RO noted that February 2010 and August 2011 VA treatment records noted "facial scars," but that these records did not address their specific characteristics.  Also, the Board explained that a March 2009 VA examination report only addressed the Veteran's acne conglobata on his buttocks.  Thus, in light of the above, the Board remanded the appeal in order to afford the Veteran a new VA examination to address the history of the Veteran's facial scars due to his acne conglobata.  Further, the Board determined that, given that the Veteran was competent to report the past state of his facial scars, a history of the facial scars should be elicited from the Veteran, including whether they have changed since 2008.  

Further, in order to determine the severity of the Veteran's service-connected disability, the Board asked that the VA examiner address both the square centimeters of the scars, and the percentage of the body affected by acne conglobata.  

Regrettably, the July 2015 VA examiner stated that it was not possible to determine whether the Veteran's facial scars were stable or worsened as records did not indicate worsening of his disorder on his face and the Veteran did not report worsening of symptoms during that period.  This, however, fails to address whether the Veteran's facial scars are the same as they were between December 2007 and May 2012 and a more complete history should be obtained from the Veteran upon examination.  Additionally, the VA examiner failed to describe the Veteran's scars in terms of square centimeters.

Accordingly, this matter must again be remanded to afford the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, in an April 2015, VA medical center treatment record, it is noted that the Veteran had received additional treatment from a private dermatologist in Spartanburg.  Upon remand any and all pertinent private records should be obtained if available.  Finally, the claims file includes November 2014 treatment records from the Asheville VA medical center which note that scanned documents are available on Veterans Health Information Systems and Technology Architecture (VISTA) system.  On remand, any and all documents in the VISTA system must be directly uploaded into the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Upload any and all treatment records from the VISTA display imaging system into VBMS.

2.  With appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records pertaining to the Veteran's treatment for acne conglobata.

3.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's acne conglobata of the buttocks and face.  The claims file should be made available to the VA examiner for review (and the examiner should note that it has been reviewed).  The claims folder must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to specifically address the history of the Veteran's facial scars since December 2007 to the extent feasible, including whether they have remained unchanged, or whether they have worsened, since December 2007 to the time of the May 2012 VA examination.  To that end, a history of the facial scars should be elicited from the Veteran.  The examiner's attention is directed as well to VA treatment records dated in February 2010 and August 2011.

Also, please ask the VA examiner to address not only the square centimeters of the scars on the Veteran's face and buttocks, but also the percentage of his whole body (other than his face, head, and neck) affected by the acne conglobata.  Also, the examiner is asked to address whether the Veteran has had to use Keflex or other oral therapy for treatment of his acne conglobata of the buttocks since December 2007, and if so, whether such use has ever been for more than six weeks per year.

The examiner should also address the effect of the Veteran's acne conglobata on his activities of daily living and ability to perform occupational tasks in a work-like setting (despite whether he is currently employed).

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




